DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.

Claim Objections
Claim 8 recites “optionally an infrared shielding film”. Given that claim 1 already recites “optionally an infrared shielding film”, the phrase “optionally an infrared shielding film” should be deleted from claim 8.
Claim 9 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites “the intermediate film has a thickness of 1.10 mm or more”. Given that claim 1 recites the intermediate film has a thickness of 1.53 or more, claim 2 is broader than claim 1.
Claim 7 recites “the intermediate film consists of three or four core layers, and two to five skin layers alternately laminated with the core layers”. Claim 7 fails to further limit claim 1 since it recites the same limitation already recited in claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0125656 A1).

Regarding claims 1, 2, 4, 7-9, 11 and 14, Chen et al. disclose a laminated glass comprising a pair of glass substrates, with an interlayer disposed between the two substrates, wherein the interlayer can be multilayered interlayer (see paragraph 0057). The multilayered interlayer comprising a skin layers as outer layers and core layers as inner layers (see paragraphs 0029).The multilayered interlayer can include 7 or 9 individual layers in any positioning of the layers (see paragraph 0029). Accordingly, it would have been obvious to one of ordinary skill in the art to use multilayered interlayer consisting of 4 skin layers and 3 core layers that are alternatively laminated (S/C/S/C/S/C/S) or multilayered interlayer consisting of 5 skin layers and 4 core layers (S/C/S/C/S/C/S/C/S) . The skin layers and core layers comprise polyvinyl butyral resin and plasticizer (see paragraphs 0029, 0036, 0040). The skin layers can have glass transition temperature of about 35 C or greater and the core layers can have glass transition temperature of about 4 C or less (see paragraph 0046). 
In multilayer interlayer, each of the skin and core layers of the multilayer interlayers have thickness of about 0.025 to 1.50 mm (see paragraph 0053). Accordingly, the thickness of multilayer film with 7 layers is 0.175 to 10.5 mm and the thickness of the multilayer film with 9 layers is 0.225 to 13.5 mm. The thickness of multilayer film overlap with thickness of intermediate film presently claimed. Given that that the thickness of the intermediate film can be 0.175 to 10.5 mm or 0.225 to 13.5 mm, the thickness between the first and second core layers closest to first and second glass plates will necessarily overlap with the thickness of 0.175 to 10.5 mm or 0.225 to 13.5 mm.
Given that Chen et al. discloses plasticizer identical to that utilized in the present invention and discloses thickness as claimed, given the broad range of claimed surface density, and given the broad amount of plasticizer utilized in Chen et al. (see paragraph 0040), it is clear that the surface density of the plasticizer in Chen et al. would overlap that presently claimed anywhere in the interlayer, including 5-6 mm from the end portion. Alternatively, given that Chen et al. disclose that the amount of plasticizer affects glass transition temperature, laminated glass strength and torsional rigidity, and sound dampening effect of the interlayer (see paragraphs 0044 and 0045), it would have been obvious to one of ordinary skill in the art to use plasticizer having a surface density, including that claimed, anywhere in the intermediate film, including 5-6 mm from the end portion, in order to produce interlayer with desired glass transition temperature, laminated glass strength and torsional rigidity, and sound dampening effect.

Regarding claim 3, Chen et al. disclose the laminated glass as set forth above. The thickness of each glass substrate is 6 mm (see paragraph 0073) and thickness of intermediate film is 0.175 to 10.5 mm or 0.225 to 13.5 mm. Accordingly, the thickness ratio of intermediate film (7 layers) to total of intermediate and glass plates is 1.4 to 46 % (1.4 = 0.175/12.175 x 100 and 46 = 10.5/22.5 x 100) or the thickness ratio of intermediate film (9 layers) to total of intermediate and glass plates 1.8 to 53 % (1.8 = 0.225/12.225 x 100 and 53 = 13.5/25.5 x 100). 

Regarding claim 5, Chen et al. disclose the laminated glass as set forth above. Further, the thickness between the first and second core layers as well as number of core layers disclosed by Chen et al. is identical to that presently claimed. Therefore, it is obvious or inherent that surface density of total layers between the first and second core layers is 0.5 kg/m2 or more.

Regarding claim 6, Chen et al. disclose the laminated glass as set forth above. Given that the laminated glass of Chen et al. is identical to that presently claimed, it is obvious or inherent that the laminated glass of Chen et al. has presently claimed property.

Regarding 12 and 13, given that Chen et al. disclose intermediate film and given that claim 1 recites optionally an infrared shielding film, Chen et al. meets claims 12 and 13.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0125656 A1) as applied to claim 1 above, further in view of Taima (US 2014/0355107 A1).

Regarding claim 10, Chen et al. disclose the laminated glass as set forth above. Chen et al. do not disclose infrared shielding film.
Taima disclose a laminated glass comprising an infrared shielding film 3 sandwiched between a pair of interlayer films 2 (see Figure 1 and paragraph 0013). The infrared shielding film is used for enhancing weather resistance (see paragraph 0075). The interlayer film can be made of multiple layers (see paragraph 0082). The interlayer contains a resin material such as 
In light of motivation for using infrared shielding film disclosed by Taima as described above, it therefore would have been obvious to one of ordinary skill in the art to use infrared shielding film between the first and second core layers in Chen et al. in order to enhance weather resistance, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/KRUPA SHUKLA/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787